IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 95-40457
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBERT ALVARES SOLIZ, also
known as Beto,

                                          Defendant-Appellant,

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-94-CR-199-1
                       - - - - - - - - - -

                         * * * * * * * * * *

                          _________________

                               95-40459
                          _________________



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

DANIEL TEODORO BALBOA,
                                        Defendant-Appellant,


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-94-CR-199-8
                            No. 95-40457
                            No. 95-40459
                            No. 95-40460
                               - 2 -

                       - - - - - - - - - -

                       * * * * * * * * * *

                        _________________

                             95-40460
                        _________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

REYNALDO CELSO SOLIZ,
also known as Mary Alton Ray,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-94-CR-199-9
                       - - - - - - - - - -

                         October 21, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     The only issues presented for appeal are whether the

district court erred by enhancing Robert Alvares Soliz’s sentence

for possession of a firearm and whether the district court erred

by relying upon the hearsay statements of a confidential

informant without allowing Soliz to call the informant for



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40457
                            No. 95-40459
                            No. 95-40460
                               - 3 -

examination to rebut the reliability of the statements.

     The district court did not clearly err by enhancing Soliz’s

sentence under U.S.S.G. § 2D1.1(b)(2) for firearms possession.

The Government proved by a preponderance of the evidence that it

was not clearly improbable that the firearms present in Soliz’s

residence were sufficiently connected to his drug-trafficking

crimes.   See United States v. Eastland, 989 F.2d 760, 770 (5th

Cir. 1993); United States v. Paulk, 917 F.2d 879, 882 (5th Cir.

1990).    The record does not reflect any reliance or consideration

by the district court on a confidential informant’s out-of-court

statements in arriving at its drug quantity calculation.    See

United States v. Fitzgerald, 89 F.3d 218, 223 (5th Cir. 1996).

     Daniel Teodoro Balboa and Reynaldo Celso Soliz adopted

Soliz’s appellate brief and did not raise any independent issues

for appellate review.

     AFFIRMED.